—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered November 30, 1989, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the *414police lacked probable cause to arrest him. The hearing testimony demonstrates that a police officer assigned to a rooftop observation post witnessed the defendant engage in the sale of drugs to another individual. The officer communicated the descriptions and locations of the defendant and the buyer to other officers who were part of the arrest team. The buyer was placed under arrest and vials of crack cocaine were recovered from his person. The observing officer and members of the arrest team then pursued the defendant into a building, where the defendant discarded numerous vials of crack cocaine prior to his arrest. We discern no error on the part of the hearing court in crediting this police testimony, and the hearing evidence established that the police had ample probable cause to arrest the defendant (see, People v Petralia, 62 NY2d 47, cert denied 469 US 852; People v Williams, 205 AD2d 567; People v Carter, 198 AD2d 229).
We have considered the defendant’s remaining claims of error and find that they are unpreserved for appellate review or do not warrant reversal in view of the overwhelming evidence of the defendant’s guilt. Sullivan, J. P., Lawrence, Pizzuto and Friedmann, JJ., concur.